UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6701


JAMES E. BENEFIELD,

                Petitioner - Appellant,

          v.

BRAD PERRITT, Superintendent,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-hc-02158-BO)


Submitted:   September 18, 2014          Decided:   September 25, 2014


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James E. Benefield, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James      E.     Benefield     seeks     to    appeal       the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues       a    certificate      of   appealability.             28   U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent      “a       substantial    showing        of    the   denial       of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by      demonstrating      that   reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.    Cockrell,      537    U.S.    322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Benefield has not made the requisite showing.                          Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately



                                             2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3